Exhibit 10.4
 
SERIES D VOTING AGREEMENT
 
THIS SERIES D VOTING AGREEMENT (this “Agreement”), dated as of October 31, 2013,
by and among ISC8 Inc., a Delaware corporation (the “Company”), Costa Brava
Partnership III L.P., a Delaware limited partnership (“Costa Brava”), The
Griffin Fund LP, a Delaware limited liability partnership (“Griffin”), Diamond
Millennium, Limited, a British Virgin Islands international business company
(“Diamond”); and each other holder of the capital stock of the Company who from
time to time become party hereto by executing a counterpart signature page
hereof in the form of Exhibit A hereto or such other form as may be designated
by the Board of Directors (collectively, the “Stockholders”).
 
WHEREAS, the Company is offering shares of its Series D Convertible Preferred
Stock (the “Series D Preferred Shares”) to certain of the Stockholders pursuant
to that certain term sheet executed by the Company and certain Stockholders and
effective as of August 8, 2013 (the “Term Sheet”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1. Voting of Shares for Directors. At each annual meeting of the stockholders of
the Company (an “Annual Meeting”) (or at a special meeting of the stockholders
convened for purposes of electing directors, or by written consent in lieu of
either an Annual Meeting or such a special meeting), each Stockholder hereby
agrees and covenants to vote or cause to be voted all Shares (as defined below)
owned by it, or over which it has voting control, and otherwise use its
respective best efforts, so as to elect individuals to the Company’s board of
directors who have been designated by certain parties, including:


(a) to elect three (3) individuals designated by Costa Brava, who shall
initially shall be Seth Hamot, Bob Wilson and Jack Johnson; and


(b) to elect two (2) individuals designated by Griffin, who shall initially
shall be Chet White and Simon Williams; and


(c) to elect two (2) individuals designated by Diamond, who shall be proposed
following the closing of the sale of the Series D Preferred Shares.


“Shares” shall mean all shares of Common Stock of the Company, Series B
Preferred Stock of the Company, Series D Preferred Stock, and any other
securities of the Company entitled to vote for the election of directors, that
are held by, under the voting control of, or owned, whether directly or
indirectly, by any Stockholder as of the date hereof, or that become subject to
the voting control of or are acquired by any Stockholder, regardless of the
manner of acquisition, during the term of this Agreement.


2. Size of Board of Directors. Each Stockholder agrees to vote, or cause to be
voted, all Shares owned or held by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders to maintain the authorized number of members
of the Board at seven (7) directors, and to oppose any effort by any party to
change the authorized number of directors of the Company from seven (7)
directors.


3. Prohibited Actions; Covenants of the Company. To the extent permitted by law,
the Company agrees not to give effect to any action by any Stockholder or any
other person that is in contravention of this Agreement. The Company agrees to
use its best efforts, within the requirements of applicable law, to ensure that
the rights granted under this Agreement are effective and that parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company's best efforts to cause the nomination and election of the directors
as provided in this Agreement.


 
-1-

--------------------------------------------------------------------------------

 
 
4. Termination. This Agreement shall be effective as of the date hereof and
shall terminate in its entirety at such time as Diamond is no longer the owner
of any Series D Preferred Shares or upon the listing of the Company’s common
stock on a national exchange other than the OTC-BB.


5. Grant of Proxy; No Revocation. Each Stockholder hereby grants to the
President of the Company, an irrevocable proxy coupled with an interest to vote
its Shares in accordance with his or its agreements contained in this Agreement;
provided, however, that if the President shall fail or refuse to exercise such
proxy in accordance with the terms of this Agreement, each Stockholder shall be
deemed to have granted to the Secretary of the Company an irrevocable proxy
coupled with an interest to vote its Shares in accordance with its agreements
contained in this Agreement. The voting agreements and proxy contained herein
are coupled with an interest and may not be revoked, except by an amendment,
modification or termination effected in accordance with Section 4 or 9(h)
hereof. Nothing in this Section 5 shall be construed as limiting the provisions
of Section 4 or 9(h) hereof.


6. Successors; Transfers; Legending of Shares. This Agreement and all rights,
duties and obligations hereunder shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto, and each transferee or assignee of the Shares subject to this
Agreement shall continue to be subject to the terms hereof and shall agree in
writing to all of the terms of this Agreement. The Company shall not permit the
transfer of the Shares subject to this Agreement on its books or issue a new
certificate representing any such Shares unless and until such transferee shall
have complied with the terms of this Section 6 and shall have executed a written
agreement satisfactory in form and substance to the parties pursuant to which
such transferee agrees to be bound by the terms of this Agreement. Without
limiting other legends required by law or agreement, each certificate
representing the Shares subject to this Agreement shall be endorsed by the
Company with a legend reading substantially as follows:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE CONDITIONS
SPECIFIED IN A VOTING AGREEMENT, INCLUDING ANY AMENDMENTS THERETO OR
RESTATEMENTS THEREOF BY AND AMONG THE COMPANY AND CERTAIN OTHER SIGNATORIES
THERETO AND BY ACCEPTING ANY INTEREST IN THESE SECURITIES, THE PERSON ACCEPTING
SUCH INTEREST SHALL BE DEEMED TO AGREE AND SHALL BECOME BOUND BY ALL OF THE
PROVISIONS OF SAID AGREEMENT. A COPY OF SAID AGREEMENT MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY.”


The parties hereto do hereby expressly agree that the failure to cause the
certificates evidencing the Shares to bear the legend required by Section 5
and/or failure of the Company to supply, free of charge, a copy of this
Agreement as provided under this Section 5 shall not affect the validity or
enforcement of this Agreement.


7. Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares of
the Company’s voting securities hereafter to any of the Stockholders (including,
without limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like), such Shares shall become subject
to this Agreement and shall be endorsed by the Company with a legend reading
substantially as set forth in Section 6.


8. Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.


9. General.


(a) Severability. If any provision of this Agreement shall be found by any court
of competent jurisdiction to be invalid or unenforceable, the parties hereby
waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.


 
-2-

--------------------------------------------------------------------------------

 
 
(b) Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, each party hereto
shall be entitled to specific performance of the agreements and obligations of
the Stockholders hereunder and to such other injunctive or other equitable
relief as may be granted by a court of competent jurisdiction. Further, each
party hereto waives any claim or defense that there is an adequate remedy at law
for such breach or threatened breach or on other grounds relating to the
jurisdiction of a court of equity.


(c) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the party of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.


(d) Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.
 
 
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflict of law provisions thereof).


(f) Notices. Any notices and other communications required or permitted in this
Agreement shall be effective if in writing and (a) delivered personally or (b)
sent (i) by nationally-known, reputable overnight carrier, (ii) by registered or
certified mail, postage prepaid, return receipt requested, or (iii) by
facsimile, in each case, addressed as follows:


If to Costa Brava:


Costa Brava Partnership III L.P.
c/o Roark Rearden & Hamot
200 Clarendon Street, Floor 25
Boston, MA 02116
Attention: Seth Hamot
Facsimile No.: (617) 267-6785


with a copy to:


Ropes & Gray LLP
800 Boylston St.
Boston, MA 02199
Attention: Jeffrey Katz
Facsimile No.: (617) 951-7000


If to Griffin:


The Griffin Fund LP
c/o Griffin Partners, LLC
555 Montgomery Street, Suite 650
San Francisco, CA 94111
Attention: Chet White
Fax: (415) 986-2214


 
-3-

--------------------------------------------------------------------------------

 
 
If to Diamond:


Diamond Millennium, Ltd.
3250 Wilshire Boulevard, Suite 1106
Los Angeles, California 90010
Attn:  Kuning Suria
email: kuningsuria@gmail.com


with a copy to:


Buchalter Nemer
1000 Wilshire Boulevard, Suite 1500
Los Angeles, California 90017
Attention: Michael Williamson
Email: mwilliamson@buchalter.com
Fax: (213) 630-5799


If to the Company:


ISC8, Inc.
840 F Avenue
Plano, TX 75093  
Attn:  Marcus A. Williams
email: mwilliams@isc8.com


with a copy to:


Disclosure Law Group
One America Plaza
600 West Broadway
Suite 700
San Diego, CA 92101
T: 619.795.1134
F: 619.330.2101
Attention: Daniel W. Rumsey


or at such other address as the Company or the Purchasers each may specify by
written notice to the other parties hereto in accordance with this Section 9(f).


Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) one
business day after the date sent by nationally-known, reputable overnight
carrier, (c) four business days after the date of deposit with the U.S. Postal
Service, if sent by registered or certified mail, and (d) when receipt is
acknowledged, in the case of facsimile. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.


(g) Complete Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings relating to such subject
matter.


 
-4-

--------------------------------------------------------------------------------

 
 
(h) Amendments and Waivers. This Agreement may be amended, modified, or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed the Company, Costa Brava, Griffin, Diamond, and the Stockholders
holding a majority of the outstanding Shares.  Any amendment or waiver of this
Agreement so effected under the preceding sentence shall be binding upon the
Company, Costa Brava, Griffin, Diamond, and the other Stockholders and all of
their respective successors and permitted assignees whether or not such party,
assignee or other stockholder entered into or approved such amendment or
waiver.  Notwithstanding the foregoing, this Agreement may be amended with only
the written consent of the Company for the purpose of including additional
purchasers of Series D Preferred Stock as “Stockholders.”


(i) Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.


(j) Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile or other electronic signatures.


(k) Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this Agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.


(l) Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of Series D Preferred Stock
after the date hereof, any purchaser of such shares of Series D Preferred Stock
shall become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement and thereafter shall be deemed
Stockholder for all purposes hereunder.  All shares of Series D Preferred Stock
now or hereafter issued to any party to this Agreement shall be subject to this
Agreement.


[Signature Pages Follow.]

 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

                     
ISC8, INC.
                         
By:
 
/s/ Marcus A. Williams
           
Name:
     Marcus A. Williams
             
Title:
     Secretary and Senior Vice President
                                 
COSTA BRAVA PARTNERSHIP III L.P.
                                 
By:
 
Roark, Rearden & Hamot, LLC,
               
its General Partner
                                 
By:
 
/s/ Seth W. Hamot
                                 
Name:
 
Seth W. Hamot
               
Title:
 
President
                                 
THE GRIFFIN FUND LP
                                 
By:
 
Griffin Partners, LLC,
               
its General Partner
                                 
By:
 
/s/ Chester White
                                 
Name:
 
Chester White
               
Title:
 
Managing Partner
 
     

 

   
THE OTHER STOCKHOLDERS
                         
___________________________________
                         
By:
 
_______________________________,
           
its _______________________________
   